Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
Claims 1-2, 4 and 6 are allowed.  All rejections are withdrawn.  The amendments after final dated 8-4-21 are entered in full.  
Examiner’s Statement of Reasons For Allowance 
Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claim 1.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record of “[a]n autonomous driving system mounted on a vehicle,
comprising:
a memory storing instructions and 
a processor programmed to execute the instructions so as to:
periodically acquire information that is necessary for calculating a target path and includes 
position orientation information, 
lane information, and 
surrounding
situation information;
determine the target path based on the acquired information; and
control at least one actuator to perform vehicle travel control that
controls travel of the vehicle so as to follow the target path, whereina vehicle 
coordinate system is a relative coordinate system. 
that is fixed to thevehicle, and 
centered on the vehicle with an origin of the vehicle coordinate system
coinciding with the vehicle, the vehicle coordinate system being relative and 
non fixed with respect to an environment surrounding the vehicle,
a first timing is a timing when the processor acquires the information,
a first coordinate system is the vehicle coordinate system that is fixed to the
vehicle at the first timing,
a second coordinate system is the vehicle coordinate system that is fixed to the
vehicle at a second timing later than the first timing, and
the processor is further programmed to execute the instructions so as to:
calculate, based on the acquired information acquired at the first
timing, a first target path defined in the first coordinate system;
correct the first target path to a second target path defined in thesecond coordinate system by performing coordinate transformation from the first coordinatessystem to the second coordinate system; and
perform the vehicle travel control by setting the second target path as
the target path,wherein a delay time from the first timing to the second timing 
corresponds to a time required for the processor to calculate the first target path”.
Ogale discloses a path for a vehicle using LIDAR and RADAR and camera data.  
Ogale is silent as to the claimed delay time and a non-fixed and fixed coordinate system coinciding with the vehicle. 
Nevdahs discloses different coordinate systems for a home and a second coordinate system earlier in time. 
Nevdahs is silent as to “[a]n autonomous driving system mounted on a vehicle,
comprising:
a memory storing instructions and 
a processor programmed to execute the instructions so as to:
periodically acquire information that is necessary for calculating a target path and includes 
position orientation information, 
lane information, and 
surrounding
situation information;
determine the target path based on the acquired information; and
control at least one actuator to perform vehicle travel control that
controls travel of the vehicle so as to follow the target path, whereina vehicle 
coordinate system is a relative coordinate system. 
that is fixed to thevehicle, and 
centered on the vehicle with an origin of the vehicle coordinate system
coinciding with the vehicle, the vehicle coordinate system being relative and 
non fixed with respect to an environment surrounding the vehicle,
a first timing is a timing when the processor acquires the information,
a first coordinate system is the vehicle coordinate system that is fixed to the
vehicle at the first timing,
a second coordinate system is the vehicle coordinate system that is fixed to the
vehicle at a second timing later than the first timing, and
the processor is further programmed to execute the instructions so as to:
calculate, based on the acquired information acquired at the first
timing, a first target path defined in the first coordinate system;
correct the first target path to a second target path defined in thesecond coordinate system by performing coordinate transformation from the first coordinatessystem to the second coordinate system; and
perform the vehicle travel control by setting the second target path as
the target path,wherein a delay time from the first timing to the second timing 
corresponds to a time required for the processor to calculate the first target path”.
Kim teaches a target path is found and an orientation of the vehicle is shown and a confidence of the target path is shown and if the lanes are incorrect due to soil or snow this can be corrected. 
Kim is silent as to the claimed delay time and a non-fixed and fixed coordinate system coinciding with the vehicle. 
Kim is silent as to “[a]n autonomous driving system mounted on a vehicle,
comprising:
a memory storing instructions and 
a processor programmed to execute the instructions so as to:
periodically acquire information that is necessary for calculating a target path and includes 
position orientation information, 
lane information, and 
surrounding
situation information;
determine the target path based on the acquired information; and
control at least one actuator to perform vehicle travel control that
controls travel of the vehicle so as to follow the target path, whereina vehicle 
coordinate system is a relative coordinate system. 
that is fixed to thevehicle, and 
centered on the vehicle with an origin of the vehicle coordinate system
coinciding with the vehicle, the vehicle coordinate system being relative and 
non fixed with respect to an environment surrounding the vehicle,
a first timing is a timing when the processor acquires the information,
a first coordinate system is the vehicle coordinate system that is fixed to the
vehicle at the first timing,
a second coordinate system is the vehicle coordinate system that is fixed to the
vehicle at a second timing later than the first timing, and
the processor is further programmed to execute the instructions so as to:
calculate, based on the acquired information acquired at the first
timing, a first target path defined in the first coordinate system;
correct the first target path to a second target path defined in thesecond coordinate system by performing coordinate transformation from the first coordinatessystem to the second coordinate system; and
perform the vehicle travel control by setting the second target path as
the target path,wherein a delay time from the first timing to the second timing 
corresponds to a time required for the processor to calculate the first target path”.
Bellaiche teaches different coordinate systems and one being connected to a vehicle however the reference is silent as to the claimed delay time and a non-fixed and fixed coordinate system coinciding with the vehicle. 
Balaiche is silent as to “[a]n autonomous driving system mounted on a vehicle,
comprising:
a memory storing instructions and 
a processor programmed to execute the instructions so as to:
periodically acquire information that is necessary for calculating a target path and includes 
position orientation information, 
lane information, and 
surrounding
situation information;
determine the target path based on the acquired information; and
control at least one actuator to perform vehicle travel control that
controls travel of the vehicle so as to follow the target path, whereina vehicle 
coordinate system is a relative coordinate system. 
that is fixed to thevehicle, and 
centered on the vehicle with an origin of the vehicle coordinate system
coinciding with the vehicle, the vehicle coordinate system being relative and 
non fixed with respect to an environment surrounding the vehicle,
a first timing is a timing when the processor acquires the information,
a first coordinate system is the vehicle coordinate system that is fixed to the
vehicle at the first timing,
a second coordinate system is the vehicle coordinate system that is fixed to the
vehicle at a second timing later than the first timing, and
the processor is further programmed to execute the instructions so as to:
calculate, based on the acquired information acquired at the first
timing, a first target path defined in the first coordinate system;
correct the first target path to a second target path defined in thesecond coordinate system by performing coordinate transformation from the first coordinatessystem to the second coordinate system; and
perform the vehicle travel control by setting the second target path as
the target path,wherein a delay time from the first timing to the second timing 
corresponds to a time required for the processor to calculate the first target path”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668